Citation Nr: 1430128	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

In accordance with the opinion of the Court of Appeals for Veterans Claims (Court), entitlement to a TDIU was included as an issue on appeal in a previous March 2012 Board decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the March 2012 decision, the Board remanded the issue for entitlement to a TDIU in order to obtain a VA examination and medical opinion regarding the Veteran's unemployability due to his service-connected disabilities.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In May 2010, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a combined rating of 70 percent, to include the following service-connected disabilities: (1) posttraumatic stress disorder (PTSD), rated as 50 percent disabling; (2) tinnitus, rated as 10 percent disabling; (3) thoracolumbar spine strain, rated as 10 percent disabling; (4) right ankle strain, rated as 10 percent disabling; (5) right knee disability, rated as 10 percent disabling; (6) hypertension, rated as noncompensable; and (7) right fifth finger disability, rated as noncompensable.  

2.  The service-connected disabilities do not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1). 

In October 2012, VA provided the Veteran notice regarding the claim for TDIU. This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim for TDIU, and the relative duties of VA and the claimant to obtain evidence.  A claim for a TDIU is in essence a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim). 

The Board also finds that the VCAA duties to assist the Veteran have been met.  The record in this case includes service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements.  Further, the Veteran was afforded a VA examination in December 2012 that specifically addressed the Veteran's service-connected disabilities and the effects of such disabilities on the ability to obtain and follow substantially gainful employment.  The December 2012 VA examiner was thorough, reviewed the claims folder and interviewed the Veteran.  The opinion rendered was supported by a rationale and discussion of symptoms.  Accordingly, the Board finds that the VA opinion and findings obtained in this case are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

TDIU Analysis

The Veteran has a combined rating of 70 percent, to include the following service-connected disabilities: (1) posttraumatic stress disorder (PTSD), rated as 50 percent disabling; (2) tinnitus, rated as 10 percent disabling; (3) thoracolumbar spine strain, rated as 10 percent disabling; (4) right ankle strain, rated as 10 percent disabling; (5) right knee disability, rated as 10 percent disabling; (6) hypertension, rated as noncompensable; and (7) right fifth finger disability, rated as noncompensable.  As such, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.

The Veteran filed a claim for TDIU in October 2011 indicating that he was unable to work due to his service-connected disabilities.  The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in March 2012, where he reported that he was unable to work due to his service-connected right knee and PTSD disabilities.  The Veteran also reported that he last worked full-time in October 2008 as "security."   The Board notes that the RO attempted to obtain the Veteran's employment history from the Veteran's past employer in March 2012 and October 2012; however a response was not received.  The Veteran's application form for a TDIU also revealed that the Veteran was 31 years old with a high school education, and with no other education and/or training.

A review of VA treatment records shows that the Veteran reported a right knee injury sustained on the job in 2008, which caused the Veteran to leave his employment.  Subsequent treatment reports reveal that the Veteran reported being in receipt of Workmen's Compensation benefits for the work-related right knee injury and the Veteran stated that he wanted to get back to work so that he could provide for his son.  In a June 2010 VA treatment record, the Veteran reported that he was currently unemployed, but was studying to earn his bachelor's degree.  The Board finds that the Veteran's current educational pursuits (which would reasonably require sitting, reading, writing, and communicating) tend to show that he is capable of, at the very least, sedentary employment.   

The Board has also reviewed SSA disability records.  SSA determined that the Veteran's capability to work was unresolved as a review of the medical evidence suggested that the Veteran was "capable."

The Board requested a VA examination to assist in determining whether the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  In December 2012 the VA examiner conducted physical examinations of all service-connected disabilities and provided opinions as to the effects of these disabilities on the Veteran's employment.  In regard to the service-connected PTSD disability, the December 2012 VA examiner noted that the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity.  A Global Assessment of Functioning (GAF) score of 60 was assigned, indicative of moderate symptoms or moderate occupational and social impairment.  The examiner further stated that there was no objective evidence showing that the Veteran's PTSD precluded him from obtaining and maintaining gainful employment, to include light duty or sedentary employment.
As for the Veteran's right ankle disability, the December 2012 VA examiner opined that this disability should not preclude employment or occupational duties with respect to light duty and sedentary activities.  Specifically, the examiner noted that office work was not precluded and that a "desk job" with limited walking and standing would be reasonable for the Veteran.  The examiner again noted that there was no objective evidence showing that the Veteran's right ankle disability precluded him from obtaining and maintaining gainful employment.

In regard to the Veteran's service-connected boxer's fracture (fifth finger) disability, and after conducting a physical examination of the Veteran's hand, the examiner stated that the Veteran had no functional limitation of the right hand or fingers.  Thus, the examiner opined that this disability did not preclude employment or occupational duties with respect to physical or sedentary activities.

As for the Veteran's cardiovascular disability, the examiner stated that the Veteran's uncontrolled hypertension could cause potential danger if he were to engage in a physically or mentally stressful job which raised his blood pressure.  However, the examiner noted that the Veteran was not on blood pressure medication or on any kind of lifestyle modification treatment for the hypertension.  According to the examiner, because there are many medications for high blood pressure available that work well with minimal side effects, the Veteran's hypertension would not preclude employment with regard to physical or sedentary activities.  

The December 2012 VA examiner further found that the Veteran's service-connected right knee disability should not preclude employment or occupational duties with respect to light duty and sedentary activities.  During the evaluation, the Veteran stated that sitting provided relief of knee pain.  The examiner noted that the Veteran was able to walk 150 feet from the waiting room to the exam room without difficultly.  The examiner noted that a desk job, with limited walking and standing, would be reasonable for the Veteran.  The examiner noted no objective evidence that the Veteran's right knee disability would preclude gainful employment.  

Finally, as to tinnitus, the December 2012 examiner noted that tinnitus did not render the average person unable to perform all types of sedentary and physical employment.  The Veteran also specifically reported that his tinnitus did not have any effect on daily activities or occupational functioning.  Therefore the examiner opined that the Veteran's tinnitus did not render him unable to secure or maintain substantially gainful employment. 

In sum, the December 2012 VA examiner opined that the Veteran's service-connected disabilities (PTSD, right ankle strain, thoracolumbar spine strain, right fifth finger, hypertension, right knee disability, and tinnitus) did not render him unemployable.   The Board finds the December 2012 VA examination report highly probative.  The examiner conducted individual evaluations for each of the Veteran's service-connected disabilities and provided opinions with supporting rationales as to whether the Veteran was able to obtain and maintain substantially gainful employment.  

Accordingly, based on the weight of the evidence of record discussed in detail above, the combination of the Veteran's service-connected disabilities have not been shown to render the Veteran unable to gainfully pursue and perform employment for any period.  Overall, the Board concludes that the evidence of record is against the award of a TDIU rating on the basis that the Veteran's disabilities would not prevent him from obtaining and performing employment for which he is otherwise qualified.  As noted above, the Veteran was able to pursue a Bachelor's degree, which demonstrates to the Board the capability of performing, at the very least, sedentary activities.  The December 2012 VA medical opinions, which the Board has found to be highly probative, also demonstrate that the Veteran is capable of obtaining and maintaining substantially gainful employment.  As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.




ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


